Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 13, 15, 16, 18, and 19 appear to be a black and white photocopy of a color photo, and thus no structure can be determined from the Figures. See 37 CFR 1.84(b)(1). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  “the internal surface of the bearing sleeve” should be changed to “an internal surface of the bearing sleeve.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4, 14, and 16 are indefinite because there is no antecedent basis for “first bulkhead” (claim 2, claim 14), “support bulkhead port” (claim 2 and claim 14) and “second bulkhead” (claim 4, claim 16).
Claims 5 and 17 are indefinite because it is not clear what is meant by “said environment confined within said hub cap at rise above a predetermined level of pressure.” Specifically, what does “at rise above a…pressure” mean? Thus, the metes and bounds of the claim cannot be determined. 
Claim 9 is indefinite because it is written is too much of a narrative form that it is not clear what is being claimed. Specifically, if the filter medium is “mitigating…the transfer of oil from said environment confined within the interior of said cap”, where would the transfer of oil be going to? Perhaps, the “and” in the second to last line should be changed to “to” as long as such is adequately supported in the disclosure as originally filed. 
Claim 13 is indefinite because the claim depends from itself. Thus the metes and bounds of the claim cannot be determined. For examination purposes, the claim will be treated as if it depends from claim 12. 
Allowable Subject Matter
Claim 1 is allowed. Claims 2-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: US 20180304699 to Castriotta (Fig. 22) sets forth identical bearing sleeve and seal structure. However, the rotary union is disposed external to the hub cap. Only with impermissible hindsight would one take the entire contents of Castriotta including top cover 334 and the rotary union housing 302 and insert into a hub cab and then form a web like spoke connecting the fluid passages to a port of the hubcap. Alternatively, US 20160031270 discloses a rotary union disposed within a hub cap and the hub cap having ports. However, the rotary union housing 84 (e.g. Fig. 5) receives the bearings so there is no bearing sleeve and the claimed associated seals between the bearing sleeve and rotary union housing. Thus, it is only with impermissible hindsight would one of ordinary skill take the rotary union of ‘270 and include a bearing sleeve and then dispose two seals. Specifically, adding seals would thus identify a hazard (i.e. whatever the seals are sealing off) that did not exist in the first place. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617